PER CURIAM.
As counsel for the parties agreed at the argument, the sole question involved in this case is whether the value of its capital stock declared by a corporation in its first return filed under Section 215 of the National Industrial Recovery Act of 1933, 48 Stat. 207, may be changed by an amended return filed by the corporation within the time fixed for filing the original returns as extended by the Commissioner. This question has just been answered in the affirmative by the Supreme Court in Haggar Co. v. Commissioner, 60 S.Ct. 337, 84 L.Ed.-, reversing the decision of the Circuit Court of Appeals for the Fifth Circuit upon which the respondent relied. Scaife & Sons v. Driscoll, 3 Cir., 94 F.2d 664, certiorari denied 305 U.S. 603, 59 S.Ct. 63, 83 L. Ed. 383, also cited by the respondent is to be distinguished, inter alia, by the fact that the amended return in that case was not filed within the time limited by law for filing the original return.
The decision of the Board of Tax Appeals is reversed.